Citation Nr: 1615884	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  10-00 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disability.

2.  Entitlement to service connection for a thyroid disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for non-Hodgkin's lymphoma.

7.  Entitlement to service connection for a depressive disorder.

8.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD), other than a depressive disorder.

9.  Entitlement to service connection for Hodgkin's lymphoma, to include as due to herbicide and radiation exposure.

10.  Entitlement to service connection for a skin disability, to include as due to herbicide and radiation exposure.

11.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to herbicide and radiation exposure.

12.  Entitlement to a compensable rating for service-connected bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1973 to July 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007, June 2009, March 2010, and May 2010 rating decisions of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, continued a noncompensable rating for bilateral hearing loss.  In October 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board notes that the matters of service connection for a right shoulder disability and a bilateral foot disability were previously on appeal before the Board.  However, as those claims were granted in full by a May 2013 rating decision, they are therefore no longer on appeal.

The Board notes the Veteran's claim of service connection for an acquired psychiatric disability was originally characterized as service connection for PTSD.  As the record suggests he may have multiple psychiatric diagnoses, the Board has recharacterized the claim as indicated above to afford the Veteran the broadest scope of review.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, the Board also notes that, as the Veteran is specifically withdrawing his claim seeking service connection for a depressive disorder (discussed further below), that matter is explicitly not for consideration in the present appeal; the issue above has been recharacterized accordingly.

The issues of service connection for Hodgkin's lymphoma, a skin disability, and diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By July 2011 and October 2012 correspondence, prior to the promulgation of a decision in the matters, the Veteran expressed his intent to withdraw his appeals seeking service connection for a bilateral ankle disability, neck disability, thyroid disability, migraine headaches, back disability, depressive disorder, and non-Hodgkin's lymphoma, and seeking a higher rating for service-connected bilateral hearing loss; there are no errors of fact or law remaining in those matters for the Board to consider.

2.  The evidence reasonably shows that the Veteran has PTSD that is related to sexual trauma during active military service.


CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of appeals seeking service connection for a bilateral ankle disability, neck disability, thyroid disability, migraine headaches, back disability, depressive disorder, and non-Hodgkin's lymphoma, and seeking a higher rating for service-connected bilateral hearing loss have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.20.204 (2015). 

2.  Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as this decision grants the claim of service connection for a psychiatric disability (other than depression), remands the matters of service connection for Hodgkin's disease, a skin disability, and diabetes for further development, and the Veteran's is withdrawing the remaining matters on appeal, there is no reason to belabor the impact of the VCAA at this time; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Dismissed claims

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, the Veteran perfected appeals seeking service connection for a bilateral ankle disability, neck disability, thyroid disability, migraine headaches, back disability, depressive disorder, and non-Hodgkin's lymphoma by filing a timely January 2010 substantive appeal in response to a November 2009 statement of the case (SOC).  Similarly, he perfected an appeal seeking a higher rating for service-connected bilateral hearing loss by filing a timely December 2010 substantive appeal in response to an October 2010 statement of the case.  However, prior to the promulgation of a Board decision in these matters, he submitted July 2011 and October 2012 correspondences indicating his intent to withdraw his appeals in those matters.  Therefore, there are no errors of fact or law remaining for appellate consideration in these matters, and they must be dismissed.


Service connection for an acquired psychiatric disability

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Service connection for PTSD is warranted when the evidence shows: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has specifically alleged that he has PTSD based on a reported history of multiple traumatic events in service, to specifically include personal assault and sexual trauma.  VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  To that end, the United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases).  

The Veteran's STRs do not reflect any complaints, treatment, or diagnoses related to psychiatric disability.  However, he specifically reports that while stationed in Korea, he was introduced by a Korean gate guard to a Korean woman.  One evening, the woman introduced a girl to the Veteran as her daughter, and at some point he and the daughter engaged in sexual intercourse.  Thereafter, the older woman accused him of forcing her daughter into sex, and threatened to call the police and his commanding officer, and said he would never be able to return home.  The woman then used the constant threat of an accusation to force the Veteran into buying her various items and performing lewd acts for herself and her sisters.  Throughout the record, the Veteran has consistently recounted the details of this harrowing experience and indicated that his attempts to report his experience to a commanding sergeant were met with only derision.  He has indicated that the trauma and emotional stress led him to seek drug use as a coping mechanism.  Service personnel records reflect that, during the latter half of his deployment to Korea, he was disciplined in July 1974 for possession of paraphernalia.  

Postservice, the Veteran had a positive PTSD screen in March 2007.  In June 2008, VA records confirm a diagnosis for PTSD.  He denied any history of alcohol abuse, but did indicate using marijuana and amphetamines daily for about a year during service.  Interestingly, one year was roughly the length of his deployment to Korea.  He reported being sexually harassed by a woman in Korea.  Thereafter, VA records show continuous treatment and counseling for PTSD, with consistent reports of the aforementioned sexual harassment.  

A May 2010 mental health note and letter signed by a VA licensed clinical social worker (LCSW) and MST Coordinator and a VA licensed psychologist notes the Veteran was a victim of military sexual trauma during service, and fully met the diagnostic criteria for PTSD.  The letter then describes, in extensive detail, the manner in which the Veteran met each of the diagnostic criteria for PTSD.  She specifically recounted the Veteran's experience with the Korean woman forcing him to perform sexual acts for her and her sister, and indicated that she also coerced him into buying her things.  Along with the threat of reporting him to police, the provider also noted that she threatened him with bodily harm and death, and that he believed those threats.  The provider specifically noted the Veteran experiences nightmares about this trauma every night even while on medication, and has daily intrusive thoughts and flashbacks about it.  He remains fearful of being attacked again, and constantly thinks of his trauma and feels shame and guilt associated with it.  The provider indicated that the Veteran's sexual trauma threatened and challenged his life, his physical well-being, and his safety, and "continues to take a tremendous psychological and physical toll on him."  Subsequent letters dated in July 2011 and February 2012 reiterate those findings.

It is not in dispute that the Veteran has a diagnosis of PTSD; such condition is clearly and consistently documented in his postservice treatment records.  Moreover, although his STRs are negative for any objective evidence of military sexual trauma, the Veteran is competent to report such trauma, as he certainly would have an intimate personal knowledge of such details.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The mere fact that his assertions are not supported by contemporaneous clinical evidence does not render them inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  His reports are numerous and consistent across both statements made directly in support of his claim and in the course of seeking treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (noting a strong motive to be truthful to receive proper treatment).  Moreover, the Board notes that an integral part of his reports is that the woman in question forced him to buy her several items that he may not have been permitted to have and that he began using drugs to cope with his distress during service.  With that in mind, the Board finds that the July 1974 disciplinary record noting possession of paraphernalia is at the very least suggestive, if not wholly corroborative, of his account.  Consequently, resolving reasonable doubt in the Veteran's favor, the Board finds his reports of sexual trauma credible.  Moreover, medical opinion evidence may corroborate a personal assault stressor and multiple mental health professionals have found the Veteran's report of MST to be credible.  See Menegassi, 683 F.3d at 1382.  VA records consistently document diagnoses of PTSD associated with reports of military sexual assault, and the May 2010, July 2011, and February 2012 letters from the Veteran's LCSW and a VA psychologist specifically acknowledged the Veteran's current psychiatric distress is strongly rooted in his sexual trauma during service.  Therefore, in light of Menegassi and resolving reasonable doubt in the Veteran's favor, the Board finds the evidence in the record adequately corroborates the Veteran's alleged personal assault stressor in service.  

All that remains to be shown to substantiate his claim is medical evidence relating his current PTSD to the corroborated stressor in service.  As noted above, the record includes multiple opinions, from a VA LCSW and psychologist, that clearly indicate the Veteran's diagnosis of PTSD is not only largely based on his military sexual trauma, but specifically that his sexual trauma has taken and continues to take a tremendous psychiatric toll.  As the opinion is accompanied by a thorough psychiatric report detailing the underlying reasons, bases, and relevant psychiatric history, the Board finds it highly probative evidence in this matter; absent any medical evidence to the contrary, it is also persuasive.

Accordingly, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the evidence reasonably shows that he has a current diagnosis of PTSD that is related to verified military sexual trauma during service.  Service connection is therefore warranted and the appeal in this matter must be granted.  

In so finding, the Board acknowledges that the record also includes notations suggesting the Veteran suffers from generalized anxiety aside from his PTSD; however, governing case law provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disorder, the signs and symptoms should be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, the Board finds that the Veteran's now service-connected PTSD encompasses all of her psychiatric symptoms, regardless of the specific diagnosis assigned to them in any particular record.


ORDER

The appeal seeking service connection for PTSD is granted.


REMAND

With respect to the remaining matters on appeal, unfortunately additional development is required before a proper adjudication may be conducted on the merits.  The Veteran has alleged exposure to herbicide agents, radiation, and cleaning solvents which he believes play a role in his later development of Hodgkin's disease, skin disability, and diabetes mellitus, type 2.  However, there is no indication in the record that efforts were made to verify whether or not the Veteran was indeed exposed to herbicide agents or radiation during his service.  With respect to herbicide exposure, the Board notes that, while the Veteran did not serve in Korea during the requisite period to qualify for presumptive exposure, he does allege witnessing the use of herbicide agents around his base.  Personnel records show he was assigned to Battery B, 2nd Battalion, 44th Air Defense Artillery (HERC) while in Korea.  As no action has been taken to verify whether the Veteran could have been exposed to herbicides in Korea, further development is required.  Regarding his alleged exposure to radiation, his unit assignment indicates he may have been in contact with Nike-Hercules missiles, which is at least suggestive of possible contact with radioactive materials.  As such, additional development is also needed to verify whether such exposure occurred during his service.

The Board also notes that the Veteran has reported that he used various cleaning solvents to maintain generators while in Korea that he believes may have caused his current disabilities on appeal (Hodgkin's disease, a skin disability (diagnosed as prurigo nodularis), and diabetes mellitus, type 2).  The Veteran is certainly competent as a lay person to report the use of cleaning solvents during service.  Thus, the Board finds that the record includes competent evidence of current disabilities and potentially related in-service events, yet he has not yet been afforded VA examinations in conjunction with his appeals.  In light of the above, the low threshold for determining when VA is obligated to provide such examinations is met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Furthermore, the Board notes that, should exposure to radiation or herbicides be verified, additional development (possibly including further medical opinion) will be required.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA evaluations or treatment the Veteran has received for the disabilities on appeal.

2. Attempt to verify the claimed exposure to herbicides through the Joint Services Records Research Center (JSRRC) per VA guidelines.  Specifically, a request should be made to confirm whether the Veteran was potentially exposed to an herbicide agent during his period of service (December 12, 1973 to December 11, 1974) in Korea with the B Battery, 2nd Battalion, 44th Air Defense Artillery (HERC).  

3. Attempt to secure records relating to any potential exposure to radiation, including evidence suggesting possible contact with Nike-Hercules missiles.  All such efforts and responses received must be documented in the record and should continue until it is reasonably certain that such records do not exist, or further efforts to obtain them would be futile.  The reason for any unavailability encountered should also be documented for the record.

4. If and only if evidence is received confirming exposure to ionizing radiation and there is competent evidence that the Veteran's claimed disabilities include radiogenic diseases, undertake all appropriate development of the Veteran's claim consistent with the procedures set out in 38 C.F.R. § 3.311 for claims based on exposure to ionizing radiation, including forwarding the record to the Under Secretary for Health for a dose estimate and to the Under Secretary for Benefits for review and an opinion (if indicated) regarding any claimed radiogenic diseases.

5. Then, arrange for the Veteran to be examined by appropriate physicians to determine the nature and likely etiology of his Hodgkin's disease, skin disability, and diabetes mellitus, type 2.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should opine (with examination only if deemed necessary by the examiner) as to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's Hodgkin's disease, skin disability (diagnosed as prurigo nodularis), or diabetes is related to active service, to include as a result of: 

a. any confirmed herbicide exposure in service;

b. any confirmed ionizing radiation exposure in service; or

c. any exposure to cleaning solvents during service.

The examiner must include a complete rationale for all opinions.

6. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


